Citation Nr: 0533102	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  99-11 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right ankle sprain, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
postoperative residuals of a right knee injury, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for right 
knee osteoarthritis, currently evaluated as 10 percent 
disabling.

4.  What evaluation is warranted for traumatic arthritis of 
the lumbosacral spine, with herniated nucleus pulposus, from 
December 13, 1984? 

5.  Entitlement to service connection on a secondary basis 
for gastrointestinal disability.

6.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate.

7.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  In an April 
1997 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina denied 
the veteran's claim of entitlement to service connection on a 
secondary basis for gastrointestinal disability.  The veteran 
disagreed with this determination in May 1997, and the Board, 
in a January 1998 decision, referred the matter to the RO for 
the issuance of a statement of the case.  More than five 
years later, in March 2003, the RO issued the veteran the 
statement of the case addressing the gastrointestinal 
disorder issue.  In April and May 2003 statements, the 
veteran indicated that he was appealing the issue of 
entitlement to service connection on a secondary basis for 
gastrointestinal disability.

In October 1997, the Board's Senior Deputy Vice Chairman, at 
the direction of the Chairman of the Board, ordered 
reconsideration of that portion of a May 19, 1986 Board 
decision which denied entitlement to service connection for 
back disability.  In a January 1998 decision, the Board 
granted service connection for traumatic arthritis of the 
lumbosacral spine.  In a February 1998 rating decision, the 
RO implemented the January 1998 Board decision; the veteran 
then appealed the initial rating assigned the back disorder 
by the RO.  

In a July 1998 rating decision, the RO denied the following 
claims:  Entitlement to an increased disability rating for 
right ankle sprain; entitlement to an increased disability 
rating for postoperative residuals of a right knee injury; 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate; and entitlement to specially adapted housing 
or to a special home adaptation grant.  The veteran appealed 
the July 1998 determination as to those issues to the Board.  
In June 2001, the Board remanded the case for further 
development. 

In a July 2004 decision, the RO granted the veteran a 
separate 10 percent rating for osteoarthritis of the right 
knee.

The case was returned to the Board in April 2005.

The Board notes that an October 2004 rating decision denied 
the following issues:  entitlement to an effective date 
earlier than December 13, 1984, for the grant of service 
connection for traumatic arthritis of the lumbosacral spine, 
with herniated nucleus pulposus; entitlement to a compensable 
rating for left ear hearing loss; entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only; 
entitlement to service connection for a blood clotting 
disorder; entitlement to service connection for coronary 
artery disease; entitlement to service connection for 
psychiatric disability, including post-traumatic stress 
disorder; whether new and material evidence had been received 
to reopen claims for service connection for left knee and 
right fifth finger disabilities; and whether new and material 
evidence has been received to reopen a claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for deep vein 
thrombosis of the left leg.  The veteran was notified of this 
decision and of his appellate rights with respect thereto 
later in October 2004.  To the Board's knowledge, no further 
communication has been received from the veteran or his 
representative with respect to any of the above issues.

The Board additionally notes that the following issues have 
been raised by the veteran, but have not been adjudicated by 
the RO:  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability resulting from surgery performed at a 
VA medical facility in May 1993 (referred to the RO in the 
January 1998 Board decision); entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a myocardial 
infarction and residuals of an aorto-femoral bypass due to VA 
treatment (referred to the RO in the January 1998 Board 
decision); and service connection for diabetes (raised in a 
May 2003 statement).  With respect to the first two issues, 
the Board has considered the RO's March 2003 internal 
correspondence suggesting that those issues have already been 
resolved, but finds that the issues, in fact, remain pending.  
The above three matters are therefore referred to the RO for 
appropriate action.

The Board additionally notes that while the RO issued the 
veteran a statement of the case in March 2003 as to whether 
he was entitled to special monthly pension on the basis of 
the need for the regular aid and attendance of another 
person, entitlement to that benefit was granted by the RO in 
July 1998.

The Board lastly notes that the veteran has alleged that 
clear and unmistakable error (CUE) exists in decisions issued 
in 1984 and other years.  To date, he has not actually 
identified which Board or RO decision he believes contains 
CUE.  If he desires consideration of whether CUE exists in a 
Board or RO decision, he should specifically identify, by 
month and year, which decision(s) he believes contains CUE.

The issues concerning what evaluation is warranted for 
traumatic arthritis of the lumbosacral spine, with herniated 
nucleus pulposus, from December 13, 1984; entitlement to 
service connection on a secondary basis for gastrointestinal 
disability; entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance or at 
the housebound rate; and entitlement to specially adapted 
housing or to a special home adaptation grant are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Residuals of a right ankle sprain are not manifested by 
ankylosis.

2.  The veteran's postoperative residuals of a right knee 
injury are not manifested by severe recurrent subluxation or 
lateral instability.

3.  The veteran's right knee osteoarthritis is not manifested 
by flexion limited to at least 30 degrees, or by any 
limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.41, 4.42, 4.45, 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 4.42, 
4.45, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a rating in excess of 10 percent for 
right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2005 
provided the veteran with notice of the information and 
evidence necessary to substantiate his claims; informed him 
to submit all pertinent evidence in his possession; and 
advised him of what evidence VA would obtain on his behalf 
and of what evidence he was responsible for submitting.  The 
January 2005 correspondence provided him with the notice to 
which he is entitled under 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the July 1998 rating decision.  The record shows, 
however, that he was advised of the information and evidence 
necessary to substantiate his claims in that rating decision, 
namely the criteria required for higher evaluations, as well 
as in the November 1998 statement of the case.  In addition, 
the January 2005 correspondence notified him of the need to 
submit any relevant evidence in his possession, and of the 
respective responsibilities of he and VA in obtaining 
evidence in connection with the claims.  At this stage of the 
appeal, the Board finds that no further notice is needed to 
comply with the VCAA, and that the failure to provide the 
veteran with full VCAA notice prior to the July 1998 
adjudication did not affect the essential fairness of that 
adjudication.  The prior adjudication was not prejudicial to 
the appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran has neither alleged nor shown prejudice from any 
error in the timing or content of the VCAA notice.  Given the 
specificity of the VCAA notice, as well as the time afforded 
the appellant following the notice to respond, the Board 
finds that any error in the timing of the notice is harmless.

In addition, the record shows that the veteran attended a VA 
fee basis examination in connection with his claims in April 
2003.  With respect to the duty to assist the veteran in 
obtaining records in connection with his appeal, the record 
shows that VA has obtained all outstanding and relevant 
records identified by him.  The Board notes that he was 
awarded disability benefits from the Social Security 
Administration (SSA) in April 1995 through a favorable 
determination by an administrative law judge.  The SSA 
examination reports associated with that favorable 
determination are on file.  Although no additional records 
from SSA have been requested by VA in connection with the 
current appeal, the Board points out that the veteran has not 
alleged that SSA is in possession of any medical records not 
already on file and pertinent to the instant appeal.  To the 
contrary, in May 2003 he indicated that all pertinent records 
possessed by SSA were already on file.  Nor has the veteran 
or his representative requested VA to obtain any records from 
the SSA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the right ankle sprain and right knee disability, and it 
finds nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

I.  Right ankle sprain

Factual background

Service connection for right ankle sprain was granted in an 
August 1994 rating decision, and evaluated as 10 percent 
disabling.  In July 1998, the evaluation assigned the 
disorder was increased to 20 percent disabling; this latter 
evaluation has remained in effect since that time.

On file are VA treatment records for January 1995 to July 
2004.  The records show that the veteran's lower extremity 
strength varied from 3/5 to 5/5.  In June 1998, he was 
treated for a right ankle fracture incurred after falling 
during a syncopal episode while climbing stairs; he underwent 
an open reduction and internal fixation.  A July 1998 entry 
indicates that on account of past surgeries to his back, 
knees, and ankles, the veteran was confined to a wheelchair, 
although he could use a walker for up to 15 feet each day.  
X-ray studies of the right ankle in August 1998 showed a 
sliver fracture of the lateral distal fibula, the lateral 
talus, and the base of the anterior facet of the subtalar 
joint (extending into the navicular-cuboid articulation).  
The studies also showed soft tissue swelling.  Later X-ray 
studies showed internal fixation of the talocalcaneal joint, 
without acute fracture or other abnormality.  In November 
1998 he reported that he was wheelchair-bound on account of 
his back and ankle disorders.  On physical examination the 
ankle was nontender, and he exhibited dorsiflexion and 
plantar flexion to 10 degrees.  He was issued right ankle 
stirrups in October 1999 and May 2002.  An August 2003 
physical therapy note indicates that the veteran was able to 
walk about 10 feet with a walker, and to walk to and from the 
bathroom while holding onto an intravenous medication pole.

On file are private medical records for January 1996 to April 
2003.  The records show that the veteran exhibited profound 
weakness in his lower extremities with walking.  In June 
1998, he was treated for a right ankle injury caused by a 
fall.  The ankle was swollen and deformed when examined.  In 
October 2002, he demonstrated good strength and coordination 
in his lower extremities.  In March 2003, he demonstrated 
normal motor strength in plantar flexion and dorsiflexion.

On file is the transcript of the veteran's November 1996 
hearing before a hearing officer at the RO.  He reported as 
to experiencing swelling and disfiguration of the right 
ankle.  He explained that he used an ankle brace to address 
instability in the joint.

In a January 1998 statement, Dr. R. Leung indicated that the 
veteran had multiple orthopedic, cerebrovascular, and 
cardiovascular problems, and suggested that the appellant was 
in a wheelchair because of cardiovascular problems.  In a 
December 1998 statement, he indicated that the veteran was 
confined to his wheelchair because of his orthopedic 
condition and not due to a heart condition.

In a February 1998 statement, Dr. S. Dubey indicates that he 
recently evaluated the veteran.  The veteran exhibited right 
ankle dorsiflexion to 0 degrees, plantar flexion to 10 
degrees, inversion to 10 degrees, and eversion to 5 degrees.

Of record is the report of a May 1998 aid and attendance 
examination performed by Dr. Dubey, with an accompanying 
statement.  He noted that the veteran suffered from numerous 
maladies, including osteoarthritis affecting both ankles.  He 
explained that the veteran's numerous disorders impacted on 
his ability to travel outside the home, to ambulate, or to 
perform self-care.  Physical examination disclosed that the 
veteran was wheelchair-bound.  He had no lower extremity 
atrophy, but was unable to stand. 

The veteran was afforded a VA fee basis examination in April 
2003.  He reported constant and moderate right ankle pain, 
with episodes of severe pain occurring up to three weeks in a 
month.  He denied any exacerbations related to activity.  
Physical examination showed right ankle dorsiflexion to 5 
degrees, and plantar flexion to 5 degrees.  The veteran 
evidenced moderate to severe pain throughout motion testing.  
The examiner determined that the veteran's ankle motion was 
limited by severe pain, fatigue, weakness, lack of endurance, 
and incoordination.  X-ray studies of the ankle showed 
postoperative changes.  The examiner concluded that the 
veteran's right ankle disorder produced moderate impairment 
of activities of daily living and job function.

In several statements on file, the veteran contends that he 
is confined to his wheelchair in part because of the ankle 
disorder.  He argues that the June 1998 incident, contrary to 
the information listed in medical reports, occurred while he 
was "scooting" up stairs, rather than walking up the 
stairs.  He indicates that his right ankle is painful and 
barely moves, and that he is unable to bear weight.  He 
indicates that the ankle occasionally swells.

Analysis

The RO evaluated the veteran's right ankle sprain as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  That code provides for a maximum 20 percent evaluation 
for a marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Normal range of motion of the ankle is 
0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).

Ankylosis of the ankle in plantar flexion less than 30 
degrees warrants a 20 percent rating.  A 30 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2005).

In the instant case, it is clear that the veteran's right 
ankle disorder is productive of marked limitation of motion.  
His most recent VA fee basis examination revealed 
dorsiflexion and plantar flexion to only 5 degrees.  At no 
point has he evidenced dorsiflexion or plantar flexion to 
greater than 10 degrees.  According to 38 C.F.R. § 4.71, 
Plate II, normal ankle dorsiflexion is to 20 degrees and 
normal ankle plantar flexion is to 45 degrees.  

The veteran has additionally demonstrated objective evidence 
of pain and weakness.  In light of these clinical findings, 
the Board concludes that the veteran's disability is properly 
rated as 20 percent disabling on the basis of marked 
limitation of right ankle motion.  

The Board notes, however, that while he demonstrated 
dorsiflexion to 0 degrees when examined by Dr. Dubey, the 
evidence clearly shows that the right ankle is not ankylosed.  
Moreover, despite the pain, weakness, fatigability and 
incoordination affecting the ankle, the veteran retains some 
range of motion in the joint, as well as substantial 
strength.  His gait evidently could not be tested secondary 
to his use of a wheelchair, but the April 2003 examiner 
concluded that functional impairment in the ankle was no more 
than moderate in nature.  Moreover, treatment records show 
that he is able to walk with assistance, and that he retains 
good strength in the ankle.  In other words, the right ankle 
is not ankylosed, and the Board further finds that the 
functional impairment associated with any right ankle pain, 
weakness, fatigability, incoordination, swelling or 
instability does not justify assignment of a rating greater 
than 20 percent in light of the significant level of right 
ankle function retained.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The Board notes that the ankle fracture sustained in June 
1998 extended into the right foot.  Service connection is not 
in effect for the residuals of that fracture, including any 
foot disorder.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004) are therefore not for 
application.  Nor are the provisions of Diagnostic Code 5262 
with respect to any fibular impairment from the fracture.

Since the veteran is in receipt of the maximum rating for 
right ankle disability other than that based on ankylosis, 
and as he retains some motion and function in his ankle, the 
Board must conclude that the disability does not more nearly 
approximate the criteria for a higher evaluation.

The Board has lastly considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that he is unable to bear 
weight on the ankle, and must use a wheelchair in part 
because of his disability.  The Board points out, however, 
that the evidence on file is conflicting as to whether he 
requires a wheelchair for his service-connected orthopedic 
conditions versus multiple nonservice-connected disorders.  
Moreover, the April 2003 examiner noted that the veteran's 
service-connected right ankle disorder resulted in no more 
than moderate impairment of occupational or daily activities.  
The Board also points out that the veteran has a large number 
of nonservice-connected disorders which clearly restrict, if 
not preclude, his employment, and which limit his ambulation.

Finally, there is no evidence that residuals of a right ankle 
sprain have necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  In essence, the evidence shows that the 
manifestations of the service-connected disability are those 
contemplated by the schedular criteria.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (the assigned disability 
evaluation rating itself is recognition that industrial 
capabilities are impaired).  In sum, there is no indication 
in the record that the average industrial impairment 
resulting from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Right knee disability

Factual background

Service connection for postoperative residuals of right knee 
injury was granted in a March 1978 rating decision, and 
evaluated as 10 percent disabling.  In August 1994, the 
evaluation assigned the disorder was increased to 20 percent 
disabling.  In July 2004, the veteran was assigned a separate 
evaluation for the arthritis component of his right knee 
disorder.  He was granted a separate 10 percent evaluation 
for right knee arthritis effective from March 16, 1998.

On file are VA treatment records for January 1995 to July 
2004.  The records show that the veteran's lower extremity 
strength varied from 3/5 to 5/5, that he used a knee brace, 
and that he exhibited bilateral quadriceps atrophy.  He also 
demonstrated laxity in his anterior cruciate ligament (ACL).  
The treatment notes refer to an earlier diagnostic study of 
the knee showing a lax ACL suggesting the possibility of a 
partial or chronic tear at the tibial attachment.  A July 
1998 entry indicates that on account of past surgeries to his 
back, knees, and ankles, he was confined to a wheelchair, 
although he could use a walker for up to 15 feet each day.  
X-ray studies of the right knee in February 2002 showed soft 
tissue swelling and a small spur, but no dislocation.  
Clinical examination at the time showed right knee effusion.  
Studies in April 2003 showed mild joint space narrowing.  An 
August 2003 physical therapy note indicates that the veteran 
was able to walk 10 feet with a walker, and to walk to and 
from the bathroom while using an intravenous medication pole 
for support. 

The records show that in April 1995, the veteran was granted 
disability benefits from the Social Security Administration 
based in part on his right knee disability.  

On file are private medical records for January 1996 to April 
2003.  The records show that the veteran had profound 
weakness in his lower extremities with walking, and that he 
had a history of right knee surgery in 1995.  In October 
2002, he demonstrated good strength and coordination in his 
lower extremities.  In March 2003, he demonstrated normal 
right knee flexion and extension.

At his November 1996 hearing, the veteran testified that he 
used a knee brace for instability, and that he still suffered 
from a tear in the ACL.  He indicated that he was being 
considered for a total knee arthroplasty.  The veteran 
testified that he experienced knee swelling with prolonged 
activity, and that the swelling occasionally required him to 
use crutches.  He indicated that the swelling had occurred 
three times in the past month, and that it typically required 
up to four days for the swelling to subside.

As discussed previously, Dr. Leung in January 1998 suggested 
that the veteran was in a wheelchair because of 
cardiovascular problems, but later explained that the 
appellant was confined to a wheelchair because of his 
orthopedic condition.

In his February 1998 statement, Dr. Dubey indicates that the 
veteran had a history of several right knee surgeries and an 
ACL tear.  He noted that no further knee surgeries were 
possible in light of other medical conditions.  He indicated 
that the veteran continued to complain of severe right knee 
pain, and noted that the veteran was confined to a 
wheelchair.  He noted that the veteran was able to flex the 
right knee to 10 degrees.  Dr. Dubey diagnosed right knee 
degenerative joint disease.

Of record is the report of a May 1998 aid and attendance 
examination performed by Dr. Dubey, with an accompanying 
statement.  Dr. Dubey noted that the veteran suffered from 
numerous maladies including osteoarthritis affecting the 
knees.  He explained that the numerous disorders impacted on 
the veteran's ability to travel outside the home, ambulate, 
or perform self-care.  Physical examination disclosed that 
the veteran was wheelchair-bound.  There was no lower 
extremity atrophy, but the veteran was unable to stand. 

The veteran was afforded a VA fee basis examination in April 
2003.  He reported experiencing recurring right knee 
injuries, with a history of three surgeries.  He complained 
of instability with moderate pain, but indicated that he 
sometimes experienced severe pain.  Physical examination 
demonstrated knee grinding and instability, without any 
ankylosis.  The veteran had a moderate drawer test, and a 
positive McMurray's test.  The examiner noted recurrent 
subluxation with locking pain and joint effusion.  The 
veteran was able to flex the knee to 120 degrees, and extend 
the knee to 0 degrees.  The examiner noted that motion was 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination persisting throughout the entire range of 
motion.  X-ray studies disclosed mild degenerative changes.  
The examiner concluded that the veteran's right knee disorder 
produced a moderate to severe impairment of activities of 
daily living and job function.

In several statements on file, the veteran contends that he 
experiences severe right knee subluxation and instability, 
and that he is confined to his wheelchair in part because of 
his knee disorder.  He reports experiencing right knee 
instability as well as occasional swelling, and indicates 
that he is unable to stand or walk.

Analysis

The RO has evaluated the veteran's postoperative residuals of 
right knee injury as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, and has separately evaluated 
osteoarthritis of the knee as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.  

Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability, 
and a 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is warranted where flexion is limited to 
45 degrees, and a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A noncompensable evaluation is 
appropriate where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2005).  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against assignment of an 
increased evaluation for the postoperative residuals of a 
right knee injury.  In this regard, the record shows that the 
veteran has a history of multiple right knee surgeries, and 
he continues to experience ACL laxity.  Notably, however, 
none of the VA or private medical records or examinations 
suggest that any current knee instability or subluxation is 
severe.  To the contrary, when examined in April 2003, the 
veteran demonstrated only a moderate drawer sign.  X-ray 
studies on file have demonstrated the absence of any evidence 
of knee dislocation.  The Board consequently concludes that a 
rating in excess of 20 percent under Diagnostic Code 5257 is 
not warranted.

Turning to the separately rated knee osteoarthritis, Dr. 
Dubey in February 1998 reported that the veteran's right knee 
flexion was limited to 10 degrees.  Treatment records on 
file, however, indicate that knee motion was full, and the 
April 2003 examiner indicated that the veteran was able to 
flex the knee to 120 degrees, and to extend the knee to 0 
degrees.  The Board accords greater evidentiary weight to the 
April 2003 examination findings, in determining the veteran's 
actual range of right knee motion, than to the findings of 
Dr. Dubey, inasmuch as the April 2003 findings are consistent 
with the findings noted in treatment records on file.  The 
Board notes in passing that while a range of motion chart 
dated in February 1997 which accompanied Dr. Dubey's 
statement also indicates limitation of flexion to 10 degrees, 
that chart was likely dated improperly by Dr. Dubey (i.e., 
the range of motion reflected in the chart was associated 
with examination in February 1998, and not February 1997).  
In this regard the Board points out that Dr. Dubey made no 
reference to previous examinations of the veteran's knee, and 
the range of motion findings for all joints reflected in the 
chart exactly match those reported by Dr. Dubey in his 
February 1998 statement.

The evidence consequently shows that the veteran has normal 
extension of the right knee without any reported or 
demonstrated pain or other functional impairment, and flexion 
limited to 120 degrees, which is a noncompensable level of 
limitation.  The Board notes that the veteran has pain, 
weakness, fatigue and incoordination associated with his 
right knee arthritis, and has occasionally demonstrated 
quadriceps atrophy.  He has also experienced locking and 
effusion in the knee.  The record shows, however, that he 
retains significant right knee strength, that any lower 
extremity atrophy is bilateral in nature, i.e., it includes a 
nonservice connected left knee disorder and that the veteran 
is capable of walking very short distances with assistance.  
Moreover, his right knee arthritis is mild, according to X-
ray studies.  The veteran is already receiving a compensable 
rating for the functional impairment associated with pain, 
weakness, fatigue and incoordination.  Although the April 
2003 examiner concluded that the veteran had moderate to 
severe functional impairment in the knee, given the 
noncompensable (and almost full) range of right knee motion 
in April 2003, and the mild nature of the arthritis 
demonstrated, the Board finds that the evidence of record 
does not support assignment of an evaluation in excess of 10 
percent under Diagnostic Codes 5260 or 5261.  38 C.F.R. 
§§ 4.40, 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).

The Board notes that VA's Office of General Counsel, in a 
precedent opinion, concluded that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  In this case, 
however, the veteran has not demonstrated a compensable level 
of limitation of flexion or extension to allow for the 
assignment of a compensable evaluation in either plane of 
motion.  Indeed, the veteran has not demonstrated any 
limitation of extension.  Separate ratings under VAOPGCPREC 
9-2004 are therefore not warranted. 

Moreover, there is no evidence of malunion of the tibia and 
fibula.  Hence, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 is not warranted.  In addition, while 
the veteran arguably has demonstrated knee findings 
equivalent to a dislocation of the semilunar cartilage under 
38 C.F.R. § 4.71a, Diagnostic Code 5258, that diagnostic code 
provides for a maximum 20 percent evaluation.  

Lastly, as the veteran's right knee is clearly not ankylosed, 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2004), are not for application.

In light of the clinical findings, the Board concludes that 
the preponderance of the evidence is against the assignment 
of an increased rating for the veteran's service connected 
right knee disorder.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not worked for a number of years, began 
receiving disability benefits from the SSA based in part on 
his right knee disorder, and spends most of his time in a 
wheelchair or in bed.  The Board points out, however, that 
none of the veteran's treating medical professionals has 
suggested that he is wheelchair-bound solely, or even in 
significant part, due to his right knee disorder.  Moreover, 
the clinical presentation of the knee to examination does not 
suggest the type of severe functional impairment mentioned by 
the April 2003 examiner, and the Board points out that the 
veteran has several nonservice-connected disorders which 
clearly limit, if not preclude, employment.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the right knee 
disorder, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disabilities would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Bagwell; Shipwash.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle sprain is denied.

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of right knee injury is denied.
 
Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis is denied.



REMAND

The veteran contends that he has a gastrointestinal 
disability secondary to his service-connected orthopedic 
disorders.  He primarily alleges that the medications used 
for the treatment of those disorders caused the 
gastrointestinal disability.

Review of the record discloses that the veteran has been 
diagnosed with several gastrointestinal disorders.  Notably, 
however, he has not been afforded a VA examination addressing 
whether any gastrointestinal malady was caused or worsened by 
his service-connected orthopedic disorders.  The Board is of 
the opinion that such an examination is necessary in this 
case.

The veteran also seeks entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person, or at the housebound rate.  He 
additionally contends that he is entitled to specially 
adapted housing or to a special home adaptation grant.  The 
Board notes that one basis of entitlement for both benefits 
is the loss, or loss of use, of both lower extremities.  
38 U.S.C.A. 
§§ 1114, 2101 (West 2002).
 
The record reflects that the veteran has used a wheelchair 
for a number of years, but the record is inconsistent as to 
the predicate disability or disabilities.  Dr. Leung in 
January 1998, suggested that the wheelchair was required for 
cardiovascular problems, but in December 1998 stated that the 
veteran was not "confinded" to his wheelchair for a heart 
condition, but rather for an orthopedic condition.  In July 
1998, the veteran reported to his treating VA physicians that 
his ambulation was limited secondary to his cardiac 
condition, but another July 1998 entry indicates that past 
surgeries for his back disorder contributed to his wheelchair 
confinement.  Other entries suggest the back disorder has 
resulted in confinement to a wheelchair.

A lumbar myelogram in September 1995 showed no signs of nerve 
root encroachment.  An electromyograph (EMG) study in January 
1996 showed possible bilateral lower extremity 
radiculopathies, but noted that the findings could instead 
represent post-surgical artifact; the report noted that in 
any event there was no electrophysiologic evidence in the 
legs to support a diagnosis of an active radiculopathy.  
Subsequent treatment records document the absence of focal 
neurological deficits on examination, and contain only a few 
entries throughout the years indicating that the veteran had 
radiculopathy.  A February 2002 private treatment note 
indicates that the veteran was not paraplegic.  An October 
2002 entry notes that he was able to move his lower 
extremities with good strength and coordination.  A private 
neurological evaluation performed in March 2003 disclosed 
decreased sensation in the left upper and lower extremities, 
but normal lower extremity motor strength.  An August 2003 
physical therapy note indicates that the veteran was able to 
ambulate about 10 feet with the use of a walker, and could 
walk to and from the bathroom while holding onto a medication 
pole.  The entry also noted that sensation was intact to 
testing.  

The medical records also document treatment for a multitude 
of other serious, and nonservice-connected medical disorders 
which limit the veteran's capacity for movement.  Those 
disorders include a history of multiple cerebrovascular 
accidents and transient ischemic attacks with left-sided 
neurological residuals; cardiovascular disease with residuals 
of multiple myocardial infarctions, placement of several 
shunts, and intractable angina; chronic obstructive pulmonary 
disease, peripheral vascular disease with hypercoagulability; 
fibromyalgia; and orthostatic hypotension. 

The veteran attended a VA fee basis examination in April 
2003.  He presented in a wheelchair, and complained of 
abnormal sensation below his waist, with weakness in his 
lower extremities preventing him from walking.  Physical 
examination showed decreased sensation, but normal deep 
tendon reflexes.  Muscle strength in the right lower 
extremity was 3/5, and in the left was 2/5.  The examiner 
noted generalized wasting in the lower extremities.  The 
examiner noted that the veteran had "signs of 
radiculopathy," but did not further identify the referenced 
signs.  In providing a lengthy list of medical records 
reviewed, the examiner did not mention the January 1996 EMG 
report.  Nor did he order any electrodiagnostic studies.  The 
examiner also did not address the potential impact of any of 
the veteran's numerous nonservice-connected disorders on the 
appellant's mobility.  The examiner concluded that the 
veteran required assistance for all activities requiring 
ambulation or use of the lower extremities, and indicated 
that the veteran was wheelchair-bound and had lost the use of 
his lower extremities.

In a December 2003 statement, a second VA fee basis physician 
indicated that he had reviewed the claims files.  He 
concluded that there was not at least a 50 percent chance 
that the helplessness resulting in the veteran's need for aid 
and attendance and housebound benefits was a result of the 
knee and back disorders alone.  He noted that there was no 
evidence to substantiate the need for wheelchair confinement 
based only on the knee and back disorders.  He indicated that 
he could find no evidence that bedrest was ever suggested for 
the veteran's knee or back disorders.  The physician also 
noted the veteran's history of cerebrovascular accidents, 
heart disease and peripheral vascular disease.  He concluded 
that these latter disorders were more likely than not the 
cause of the veteran's housebound status. 

As indicated above, the Board is confronted with conflicting 
medical opinions as to the veteran's need for regular aid and 
attendance.  VA and private medical records on file 
themselves are unclear as to whether the veteran has any 
service-connected neurological impairment resulting in loss 
of use of the lower extremities.  The Board consequently is 
of the opinion that further examination of the veteran is 
necessary to clarify whether his medical condition qualifies 
him for the special monthly compensation and housing benefits 
he seeks.

The veteran has also appealed the initial ratings assigned 
his back disorder.  The disorder is currently evaluated under 
the diagnostic code pertaining to intervertebral disc 
syndrome (IVDS).

Effective September 23, 2002, VA revised the criteria for 
evaluating IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(now codified as 38 C.F.R. § 4.71a, Diagnostic Code 5243.).  
In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Unfortunately, the medical evidence on file is insufficient 
to rate the veteran's back disorder.  Specifically, the 
amended criteria direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

In this case, none of the examination or treatment reports on 
file provide sufficient information as to the chronic 
orthopedic and neurologic manifestations of the veteran's 
back disorder.  The Board therefore will remand this issue 
for further VA orthopedic and neurological examination of the 
veteran.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
service-connected traumatic arthritis of 
the lumbosacral spine, with herniated 
nucleus pulposus.  All indicated studies, 
including X-rays, range of motion studies 
in degrees, and electromyograph and nerve 
conduction studies, if clinically 
appropriate, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should identify any objective evidence of 
pain or functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physicians 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physicians 
should so state.

The neurological examiner should 
specifically identify the signs and 
symptoms resulting from an intervertebral 
disc syndrome (IVDS) that are present 
constantly, or nearly so.  The examiner 
should also set forth findings relative 
to neurologic impairment evident from the 
veteran's IVDS.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to IVDS should be described 
in detail and the degree of paralysis, 
neuritis or neuralgia should be set forth 
(i.e. mild, moderate, severe, complete).  
To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected back disorder from 
those of any other disorder present, 
including residuals of cerebrovascular 
accidents. 

The examiners should also provide an 
opinion as to the impact of the veteran's 
back disability alone on his 
employability.  The rationale for all 
opinions expressed should be explained.  
The  claims files must be made available 
to and reviewed by the examiners.  The 
examination reports are to reflect that 
such a review of the claims files was 
made.  

2.  The RO should also arrange for a VA 
gastroenterological examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
etiology of any gastrointestinal 
disability.  All indicated studies, tests 
and evaluations deemed necessary must be 
performed.  With respect to each 
diagnosed gastrointestinal disorder, the 
examiner must opine whether it is at 
least as likely as not that the 
gastrointestinal disorder was caused or 
chronically worsened by his service 
connected disabilities, to include 
medication used in the treatment of those 
disorders.  The claims folders must be 
made available to the examiner for proper 
review of the medical history.  

3.  The veteran should also be afforded a 
concurrent VA examination to determine 
whether he is entitled to special monthly 
compensation at the housebound rate or on 
the basis that he requires the regular 
aid and attendance of another person.  
The claims files, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following the examination, the 
examiner must express an opinion as to 
whether the veteran's service-connected 
disabilities alone render him so helpless 
that he is in need of regular aid and 
attendance or meets the housebound 
criteria.  At this time the veteran is 
service connected only for a left ear 
hearing loss, an erectile dysfunction, 
and for his low back, right knee, and 
right ankle disorders. 

The examiner must consider and report on 
each of the following factors: 

A.  the inability of the veteran to 
dress or undress himself, or to keep 
himself ordinarily clean and 
presentable caused by service 
connected disorders; 

B.  any frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which by 
reason of the particular disability 
cannot be done without such aid; 

C.  any inability of the veteran to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness caused by 
service connected disorders; 

D.  any inability to attend to the 
wants of nature; or incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect the veteran form 
the hazards or dangers incident to 
his daily environment caused by 
service connected disorders.  

The particular functions that the veteran 
is unable to perform must be reported, as 
well as the disorder which results in 
such functional disability.  The examiner 
must render the medical information 
required based on objective findings on 
physical examination and not merely 
record the history provided by the 
veteran in the examination report.  For 
example, if the veteran states that he is 
unable to feed or dress himself, the 
examiner must assess whether this is true 
based on any service connected limitation 
of arm motion found on examination or 
some other objective findings on 
examination.

The examination report must distinguish 
between subjective complaints and 
objective findings on physical 
examination.  Additionally, a finding 
must be made by the examiner as to 
whether any service connected disorder 
alone, or in combination with other 
service connected disorders alone, 
requires that the veteran remain in bed 
and whether he is substantially confined 
to his dwelling and its immediate 
premises due to his service connected 
disorders alone.  The examining physician 
must complete a VA Form 21-2680, 
Examination for Housebound Status or 
Permanent Need for Aid and Attendance.

The examiner must also render an opinion 
as to whether the veteran's 
service-connected disorders result in 
"loss of use" (i.e. where no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance) of both lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair?  If not, do the 
service-connected disabilities result in 
the loss or loss of use of both hands?  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed. 

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


